Citation Nr: 0928655	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-12 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected degenerative disc disease, lumbar spine, evaluated 
as 10 percent disabling prior to August 27, 2007, and as 40 
percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected cervical spine injury with C5-6 
herniated nucleus pulposus and spondylosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from December 1983 to June 
1984, and from October 1999 to November 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

In September 2006, the RO granted service connection for 
degenerative disc disease, lumbar spine, evaluated as 10 
percent disabling.  In April 2008, the RO granted service 
connection for cervical spine injury with C5-6 herniated 
nucleus pulposus and spondylosis, evaluated as 10 percent 
disabling.  In each case, the Veteran appealed the issue of 
entitlement to an increased initial rating.  

In July 2008, the RO increased the Veteran's evaluation for 
his degenerative disc disease, lumbar spine, to 40 percent, 
with an effective date of August 27, 2007.  Since this 
increase did not constitute a full grant of the benefits 
sought, the increased initial evaluation issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In February 2009, the Veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

At his hearing, held in February 2009, the Veteran testified 
that he had undergone operations on his cervical spine in 
November 2007, and on his lumbar spine in April 2008.  VA 
progress notes indicate that he underwent a ACDF (anterior 
cervical diskectomy and fusion) at C5-C6 on November 15, 
2007, and a right L4 transforaminal diskectomy and interbody 
fusion on April 17, 2008.  See VA progress note, dated in May 
2008.  

The operative reports of these surgeries are not currently 
associated with the claims files.  On Remand, they should be 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), 
(3); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).  

At his hearing, the Veteran further asserted that the 
service-connected disabilities on appeal had worsened since 
his most recent examination (which was apparently in January 
2008 for the lumbar spine).  The duty to conduct a 
contemporaneous examination is triggered when the evidence 
indicates there has been a material change in disability or 
that the current rating may be incorrect.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).   

Given the Veteran's testimony and the evidence of cervical 
spine and lumbar spine surgery, on Remand, the Veteran should 
be afforded new examinations of his lumbar spine and cervical 
spine.  

As a final matter, the Veteran testified that he was about to 
be discharged from the National Guard, and that there may be 
a medical evaluation performed in association with his 
discharge.  On Remand, he should be requested to state 
whether any such medical evaluation took place, and, if so, 
to submit all medical reports created in association with his 
discharge, or, in the alternative, to provide VA with 
sufficient details which would allow it to attempt to obtain 
such records, to include the time and place (medical 
facility), at which any medical evaluation took place, as 
well as his unit assignment.  

Simply stated, the Board wants all medical records associated 
with his back and neck disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
state whether he underwent a medical 
evaluation in association with his 
discharge from the National Guard, and, 
if so, to submit all medical reports 
created in association with his 
discharge, or, in the alternative, to 
provide VA with sufficient details which 
would allow it to attempt to obtain such 
records, to include the time and place 
(medical facility), at which any medical 
evaluation took place, as well as his 
National Guard unit assignment.  

2.  The Veteran should be afforded 
examinations to determine the current 
extent of his service-connected 
degenerative disc disease, lumbar spine, 
and his service-connected cervical spine 
injury with C5-6 herniated nucleus 
pulposus and spondylosis.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examinations.  All necessary 
tests should be conducted.  

3.  The RO/AMC should readjudicate the 
issues on appeal, with consideration of 
the evidence received after the most 
recent statement of the case (for the 
cervical spine) and the supplemental 
statement of the case (SSOC) (for the 
lumbar spine), both dated in October 
2008.  If either of the determinations 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a SSOC that addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The appellant should be 
given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




